Citation Nr: 1713786	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  16-54 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) and death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1946 to February 1949.  He died in October 2010; the appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila which denied service connection for the cause of the Veteran's death and entitlement to dependency and indemnity compensation (DIC) and death pension benefits.

In her March 2016 Notice of Disagreement (NOD), the appellant requested a hearing before the RO in Manila.  On May 12, 2016, the appellant testified before the RO.  A summary of the hearing transcript is associated with the file.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Action Vice Chairman.  The undersigned is granting the motion and advancing the appeal in the docket based upon advanced age.  38 C.F.R. 
§ 20.900(c) (2016) ("advanced aged" age is defined as 75 or more years of age); 
38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's service connection cause of death claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In correspondence dated in April 2017, the appellant requested a travel board or video conference hearing before a Veterans Law Judge (VLJ) in Manila.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel board or video conference hearing with a VLJ at the earliest possible convenience.  The appellant is to be informed of the date, time, and location of the hearing and should also be informed of her ability to supplement the record with any additional evidence beneficial to her claim which may be in her possession.  Also, it is noted that the appellant is unrepresented.  The appellant should be informed of her ability to have representation in proceedings before the Board, and she should be provided a listing of Veterans Service Organizations who might be able to assist her with the preparation of her claim. Following these actions, return the case to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)



_________________________________________________
J.W. FRANCIS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




